SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

149
CA 14-01329
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND VALENTINO, JJ.


MELISSA CLARK, PLAINTIFF-RESPONDENT,

                     V                                            ORDER

AZZAHER REAL ESTATE, LLC, DEFENDANT-APPELLANT.


GANNON, ROSENFARB, & DROSSMAN, NEW YORK CITY (LISA L. GOKHULSINGH OF
COUNSEL), FOR DEFENDANT-APPELLANT.

CELLINO & BARNES, P.C., BUFFALO (DENIS J. BASTIBLE OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Joseph R.
Glownia, J.), entered May 30, 2014 in a personal injury action. The
order denied defendant’s motion for summary judgment dismissing the
complaint.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by attorneys for the parties on February 5 and 6, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 13, 2015                     Frances E. Cafarell
                                                 Clerk of the Court